Citation Nr: 0431909	
Decision Date: 12/02/04    Archive Date: 12/14/04	

DOCKET NO.  03-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for an eye disorder, to 
include as due to service-connected diabetes mellitus.

3.  Entitlement to payment of additional compensation 
benefits for a child of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to additional compensation for a 
dependent child is the subject of the remand portion of this 
decision, and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The VA will 
notify you if further action is required on your part with 
respect to this issue.


FINDINGS OF FACT

1.  The veteran does not have hypertension that is related to 
active service or service-connected disability.

2.  The veteran does not have an eye disorder that is related 
to active service or service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
active service and the service incurrence of hypertension may 
not be presumed, nor is it proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

2.  An eye disorder was not incurred in or aggravated during 
active service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, and 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in October 2001.  Thereafter, in a March 2002 rating 
decision, the veteran's claims were adjudicated.  Only after 
that adjudication was the veteran advised of the VCAA by 
letter dated in May 2003.

The Court's decision in Pelegrini II held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about information and evidence that they will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, the Board concludes that the May 2003 notice to 
the veteran contained all of the elements necessary to comply 
with Pelegrini II.  Further, the statement of the case, 
issued in May 2003, provided the veteran with the governing 
laws and regulations, including the VA regulation 
implementing the VCAA.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been given ample time to 
respond to the statement of the case, as well as the May 2003 
letter.  For these reasons, to decide the appeal now would 
not be prejudicial error to the claimant.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
notice to the claimant prior to the initial adjudication is 
harmless error.

With respect to the VA's duty to assist, VA treatment records 
have been obtained and the veteran has been afforded VA 
examinations.  The veteran has indicated that he does not 
desire to have a hearing.

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served ninety (90) days or more during a 
period of war and hypertension becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Service medical records are silent for complaint, finding, or 
treatment with respect to hypertension or an eye disorder.  
The report of the veteran's May 1967 service separation 
examination reflects that the veteran's vascular system was 
normal and that his uncorrected distant vision was 20/20.

The report of an August 1967 VA examination reflects that the 
veteran's eyes were normal, and that he wore no glasses.  
There were no complaints or findings with respect to any 
hypertension.

An August 2001 VA treatment record reflects that the veteran 
had no diabetic retinopathy.

The report of a February 2002 VA eye examination reflects 
that the veteran wore glasses for reading only.  Vision 
without correction was 20/20 in the right eye and 20/25 in 
the left eye.  There was no evidence of diabetic retinopathy 
in either eye and the impression was diabetes mellitus.

The report of a February 2002 VA diabetes examination 
reflects that the veteran's claims file was reviewed.  It 
indicates that the veteran was first diagnosed with 
hypertension in 1996 and was first diagnosed with diabetes in 
1999.  The examiner indicated that it appeared that the 
veteran's arterial hypertension preceded his diabetes for at 
a least a year or more.  It was the examiner's opinion that 
the veteran's diabetes mellitus did not cause his 
hypertension.

A March 2002 VA treatment record reflects an entry indicating 
that the veteran's eyes and high blood pressure are related 
to his service-connected diabetes mellitus.

The veteran has established service connection for diabetes 
mellitus, evaluated as 20 percent disabling from May 2001.  
He has also established service connection for status post 
shrapnel wound of the right knee with traumatic arthritis, 
evaluated as 30 percent disabling, right peroneal nerve 
irritation, evaluated as 10 percent disabling, and a scar 
that is residual of a shrapnel wound of the right calf, 
evaluated as noncompensably disabling.

The veteran has indicated his belief that hypertension and an 
eye disability are related to his service-connected diabetes 
mellitus.  However, he as a lay person is not qualified to 
offer a diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
statements regarding his belief as to current disability or 
etiology therefore will not be accorded any probative weight.

It is neither contended nor shown that the veteran had 
hypertension or an eye problem during his service, or that he 
had hypertension within one year of discharge from service.  
Rather, the competent medical evidence indicates that he did 
not have hypertension or an eye disorder during active 
service, and that he did not have hypertension within one 
year of discharge from active service.  Therefore, a 
preponderance of the evidence is against a finding that 
hypertension or an eye disorder were incurred in or 
aggravated during active service.

The August 2001 VA treatment record will be accorded medium 
probative weight because it reflects contemporaneous findings 
that are the best efforts of the health care providers to 
take care of the veteran at that time.  However, it does not 
indicate that the veteran's complete records were available 
for review.

The February 2002 VA eye examination report will be accorded 
medium to large probative weight because it reflects specific 
findings of the examiner, but does not indicate that the 
examiner had access to the veteran's complete medical 
records.  The report of a February 2002 VA diabetes 
examination will be accorded very large probative weight 
because it reflects that the examiner had access to the 
veteran's complete medical records and offered a specific 
opinion with respect to the etiology of the veteran's 
hypertension.  The March 2002 VA treatment record will be 
accorded small to medium probative weight because of its 
cryptic nature, and because it does not indicate that the 
offerer had access to the veteran's complete medical records 
at the time the opinion was offered.

With consideration of the respective probative weights 
assigned to the evidence, there is evidence of very large 
probative weight that is against the conclusion that the 
veteran's hypertension is related to his service-connected 
diabetes mellitus and evidence of small to medium probative 
weight that his hypertension is related to this diabetes 
mellitus.  Therefore, the greater weight of the evidence, a 
preponderance, is against the veteran's claim for service 
connection for hypertension as being due to his service-
connected diabetes mellitus.

There is evidence of medium to large probative weight and 
medium probative weight against the conclusion that the 
veteran has any current eye disability that is related to his 
diabetes mellitus.  There is evidence of small to medium 
probative weight indicating that the veteran has an eye 
disability that is related to his hypertension.  Therefore, 
the greater weight of the evidence, a preponderance, is 
against a finding that the veteran has any eye disability 
related to his service-connected diabetes mellitus.  
Accordingly, a preponderance of the evidence is against the 
veteran's claim for service connection for an eye disorder as 
due to diabetes mellitus.


ORDER

Service connection for hypertension, to include as due to 
service-connected diabetes mellitus, is denied.

Service connection for an eye disorder, to include as due to 
service-connected diabetes mellitus, is denied.


REMAND

A February 2001 letter notified the veteran that his request 
for additional compensation for his daughter had been denied.  
He submitted a statement, dated in April 2001, indicating 
that he disagreed with this denial.  The record does not 
indicate that a statement of the case has been issued that 
addresses the issue of entitlement to additional compensation 
for a dependent child.  Where a notice of disagreement has 
been received, a remand, not referral, is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to additional compensation for a 
dependent child.  All appropriate 
appellate procedures should then be 
followed.  The veteran has advised that 
he must complete his appeal of this issue 
by filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



